Case: 2:19-cv-00937-MHW-KAJ Doc #: 2 Filed: 05/07/19 Page: 1 of 2 PAGEID #: 156



                     UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION



Connie Pennington, on behalf of herself
and a class of similarly situated,             Case No.: 19-cv-937-MHW-KAJ

              Plaintiff,                       Plaintiff’s Notice of Voluntary
                                               Dismissal of Action
v.

Communications Workers of America,
Local 4502, and the City of Columbus,

                   Defendants.


     Plaintiff Connie Pennington hereby provides notice that she voluntarily dis-

misses, with prejudice, the above action against all Defendants pursuant to Federal

Rule of Civil Procedure 41(a)(1)(A)(i).

                                  Dated: May 07, 2019.

                                  /s/ Donald C. Brey
                                  Donald C. Brey
                                  Taft Stettinius & Hollister LLP
                                  65 E. State Street, Suite 100
                                  Columbus, Ohio 43125
                                  Tel (614) 334-6105
                                  dbrey@taftlaw.com

                                  Trial Attorney for Plaintiff
Case: 2:19-cv-00937-MHW-KAJ Doc #: 2 Filed: 05/07/19 Page: 2 of 2 PAGEID #: 157



                            CERTIFICATE OF SERVICE

   I hereby certify that on this May 07, 2019, Plaintiff’s Notice of Voluntary Dismis-

sal was filed electronically. Notice of this filing will be sent to all parties via opera-

tion of the Court’s electronic filing system.


                                                 /s/ Donald C. Brey
                                                 Donald C. Brey

                                                 An attorney for the Plaintiff




                                             2
